Citation Nr: 1036238	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  Subsequently, the Board remanded the issue for 
further development in decisions dated in September 2008 and June 
2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a further remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c) (2009).

The Veteran seeks service connection for diabetes mellitus, 
including as due to exposure to herbicides.  He essentially 
contends that he was exposed to herbicides during service at Fort 
Clayton, Panama, from June 1972 until January 1974.  The Veteran 
has alleged that herbicides were used at Fort Clayton for routine 
base maintenance.  In his Notice of Disagreement, the Veteran 
alleged that the rifle range he used in 1973 at the fort was 
defoliated jungle and that many places on the base were 
defoliated by Agent Orange.  In support of his claim, the Veteran 
has submitted several articles suggesting the use of herbicides 
in Panama and noted that more than one veteran has been awarded 
benefits because of exposure to Agent Orange in Panama.

The Board has remanded this case twice to further develop the 
claim in September 2008 and June 2009.  This development was 
required under VA's duty to assist because any verification that 
the Veteran was exposed to herbicides during his service in 
Panama could trigger the presumptive service connection 
provisions regarding herbicide exposure and potentially entitle 
the Veteran to service connection for his currently diagnosed 
type II diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309.

After the initial remand, the RO contacted C&P Services regarding 
this matter and received a response in December 2008.  C&P 
Services stated in an e-mail that the Department of Defense (DoD) 
provided a list of test sites in the U.S. and foreign countries 
where use or testing of herbicides, such as Agent Orange, was 
acknowledged outside Vietnam.  This list, however, did not 
include routine base maintenance activities, such as brush 
clearing and weed killing.  The DoD list did not show any use, 
testing, or storage of tactical herbicides, such as Agent Orange, 
at any location in Panama.  It also was noted that it was the 
policy of the C&P Service that where herbicide exposure claims 
included dates or locations not included on the Department of 
Defense list, the RO should refer the cases to the U.S. Army and 
Joint Services Records Research Center (JSRRC) in an attempt to 
obtain any corroborating information.

In a February 2009 Supplemental Statement of the Case (SSOC), the 
RO indicated that while further searching could be accomplished, 
the Veteran had not responded to a request for a specific 60-day 
search window for the alleged herbicide exposure.  Thus, the RO 
did not contact the JSRRC, or any similar organization, in order 
to verify the use of herbicides in Panama.

In a March 2009 letter, the Veteran submitted additional 
evidence, including that he may have been exposed to herbicides 
during an off duty trip to Fort Sherman, Panama, in October 1972, 
when he reported to sick call with external lesions on his upper 
arms and genitalia.  The Veteran's letter also noted that a Major 
Bartlett had testified that he had received more than 100 drums 
of Agent Orange in Panama.  (According to the July 2006 filing of 
his service representative, Major Bartlett was the former 
operations officer for herbicides research at the Army Biological 
Research and Development Laboratories at Fort Dietrich, Maryland, 
and had testified in another veteran's case in November 1997.)

In its June 2009 remand, as the RO had not considered this new 
evidence (and the Veteran had not waived initial consideration of 
this material by the RO, see 38 C.F.R. § 20. 1304(c)), the Board 
found that additional development was necessary in order to 
attempt to verify the Veteran's contentions made in the March 
2009 statement, to include his possible herbicide exposure at 
Fort Sherman, Panama, in October 1972.  

The June 2009 remand specifically requested that the RO/AMC send 
a description of the Veteran's account of his service and 
exposure to herbicides and all associated documents to the JSRRC, 
or another appropriate organization, for verification.  The JSRRC 
"should be asked to research, to the extent possible, any 
herbicide exposure or use of herbicides in Panama between June 
1972 and January 1974, with specific focus on the use of 
herbicidal agents at Fort Sherman, Panama in or around October 
1972.  If unable to provide such information, the JSRRC shall be 
asked to identify the agency or department that could provide 
such information and the RO should conduct follow-up inquiries 
accordingly."

The Board notes that this requested development was not completed 
prior to return of the claims file to the Board for appellate 
consideration.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and where the 
remand orders of the Board or the courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

Instead, in July 2009 the RO/AMC sent the National Personnel 
Records Center (NPRC) a one-sentence request that read 
"Herbicides, furnish any documents showing exposure to 
herbicides."  Rather than forward the Veteran's documents to the 
JSRRC as directed for an investigation, the RO/AMC contacted the 
NPRC for a search of service records regarding the Veteran's 
exposure to herbicides.  No request was ever sent to the JSRRC.  
There was no request to the NPRC, JSRRC, or other appropriate 
organization that included any description of the Veteran's 
account of his service and claimed exposure to herbicides, or a 
request to research exposure or possible use of herbicides in 
Panama between June 1972 and January 1974, or a request to focus 
on the use of herbicides at Fort Sherman in Panama in 
approximately October 1972.  Finally, the NPRC was not asked to 
identify another agency or department that could provide the 
requested information so that the RO/AMC could conduct follow-up 
inquiries. 

Upon receiving a negative reply from the NPRC in August 2009, the 
RO/AMC in April 2010 drafted a one-paragraph Formal Finding on 
the unavailability of NPRC records.  This Formal Finding noted 
that the NPRC had no records of exposure to herbicides and thus 
all efforts were exhausted and future efforts would be futile.  
There is no indication in the claims file if the RO/AMC conducted 
any other type of investigation, as suggested in the June 2009 
remand, in the time period between August 2009 and April 2010.  

The Board notes that after two remands, the JSRRC has yet to be 
contacted about the Veteran's claimed herbicide exposure in 
Panama during his period of active duty though the December 2008 
e-mail from C&P Services indicated this was the proper 
development course.  Therefore, on remand the RO/AMC must contact 
the JSRRC about the development of this Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send, along with a copy 
of this Remand, a description of the 
Veteran's account of his service and exposure 
to herbicides and all associated documents to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  
The JSRRC should be asked to research, to the 
extent possible, any herbicide exposure or 
use of herbicides in Panama between June 1972 
and January 1974, with specific focus on the 
use of herbicidal agents at Fort Sherman, 
Panama, in or around October 1972.  If unable 
to provide such information, the JSRRC shall 
be asked to identify the agency or department 
that could provide such information and the 
RO/AMC should conduct follow-up inquiries 
accordingly.

2.  The RO/AMC shall take such additional 
developmental action as it deems proper with 
respect to the claim, including the conduct 
of any appropriate VA examination, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA as to 
its notice development.

3.  Upon completion of the foregoing tasks, 
the RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
diabetes mellitus on the basis of the 
additional evidence.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE FOLLOWING PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


